DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,701,707. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claim 1-4 and 6-20 are to be found in patent claim 1-20  (as the application claim 1-4 and 6-20 fully encompasses patent claim 1-20).  The difference between the application claim 1-4 and 6-20 and the patent claim 1-20 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1-20 of the patent is in effect a “species” of the “generic” invention of the application claim 1-4 and 6-20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1-4 and 6-20 is anticipated by claim 1-20 of the patent, it is not patentably distinct from claim 1-20 of the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Arashin et al. US Patent Pub. No.: 2012/0147777, Arashin in view of Cherian US 20160330757 Al  and further in view of Hedayat US Pub. No.: 2016/0100408 OR Ghosh et al. US Patent Pub. No.: 2016/0212702 Al, hereinafter, ‘Ghosh’ OR Li US Patent Pub. No.: 2017/0272696 OR Kenney et . 
 	Consider Claims 1, 10, and 14, Arashin teaches a method comprising:
receiving a wireless communication at an access point(e.g., a wireless AP communicates with a plurality of terminals- see at least abstract, 0011, and figures 1 --see also 0011-0030), wherein the wireless communication is received from a station, and wherein the access point is configured to communicate over one or more predefined frequency spectrums (e.g., a wireless AP communicates with a plurality of terminals- see at least abstract, 0011, and figures 1 -)-see also 0011-0030; retrieving a station identifier from the wireless communication (e.g., see at least the station identifier in the figures outlines under terminal and MAC-see also 0011-0030); and when the retrieved station identifier matches an identifier associated with a sub-band of a frequency spectrum over which the access point is configured to communicate, outputting a communication to the station(e.g., see at least the station identifier band outlined in the figures outlines under terminal and MAC-each band includes several channels that can be assigned-see also 0011-0030), wherein the communication instructs the station to communicate with the access point over the sub-band associated with the station identifier (e.g., see tables in figures that illustrate the station assignment  -see also 0011-0030); 
 	The Examiner notes that although Arashin does not explicitly detail comparing the station identifier to one or more identifiers that are designated for using a specific sub-band of a predefined frequency spectrum over which the access point is configured to communicate the Wifi "Channels" within the frequency range would meet the claimed sub-bands.
Cherian further illustrates the comparing the station identifier to one or more identifiers that are designated for using a specific sub-band of a predefined frequency spectrum over which the access point is configured to communicate in at least; wherein the sub-band comprises one or more resource units within a defined channel(i.e., “reserving a sub-band of shared spectrum”) (abstract, 0053-0054, 0071, 0073 and figures 10-14). 
Therefore, it would have been obvious to a person of ordinary skill in the art to include comparing the station identifier to one or more identifiers that are designated for using a specific sub-band of a predefined frequency spectrum over which the access point is configured to communicate; wherein the sub-band comprises one or more resource units within a defined channel for the purpose of communicating more effectively over a WLAN as suggested by Cherian(i.e., increase overall throughput and reduction of interference by reserving a sub-band of shared spectrum).
Arashin and Cherian does not specifically teach allocating a certain bandwidth to the sub-band, the allocation being determined at the access point based upon one or more sub-band allocation parameters that dictate that one or more stations are to be designated for communicating over a narrower sub-band than a sub-band over which one or more other stations are designated for communicating. 
In analogous art, Hedayat teaches allocating a certain bandwidth to the sub-band, the allocation being determined at the access point based upon one or more sub-band allocation parameters that dictate that one or more stations are to be designated for communicating over a narrower sub-band than a sub-band over which one or more other stations are designated for communicating (e.g., see at least the abstract – “assigning a sub-band to multiple stations” , 0025 – an assignment trigger from the AP – sub- band assigned to each station …and bandwidth, and independent claims – page 17 ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include allocating a certain bandwidth to the sub-band, the allocation being determined at the access point based upon one or more sub-band allocation parameters that dictate that one or more stations are to be designated for communicating over a narrower sub-band than a sub-band over which one or more other stations are designated for communicating for the purpose of increasing performance and reducing degradation as suggested by Hedayat in at least 0003.  
 	The problem to be solved includes how does one efficiency assign resources. As noted above, assuming arguendo that the prior art does not address the Applicant’s invention (e.g., assigning/comparing a station identifier that is designated for at specific resource unit via an Access Point). The following additional references are provided to support the teachings that the is was already known based on the prior art.
 	Ghosh teaches assigning/comparing a station identifier that is designated for at specific resource unit [0015- In developing DensiFi, a new Wi-Fi standard included in the IEEE 802.1 lax (High-Efficiency WLAN (HEW)), there is an ongoing discussion on scheduled medium access using orthogonal frequency division multiple access (OFMDA), where a scheduling message from the access point (AP) may indicate a communication station's (STA's) ID, assigned sub-channels, and duration of access...1.
 	Li teaches assigning/comparing a station identifier that is designated for at specific resource unit I the channel allocation indication message includes: information about a target sub-channel allocated to each STA.sub.i, a channel switching time, a corresponding 
 	Kenny teaches assigning/comparing a station identifier that is designated for at specific resource unit [ a station-specific downlink frame to be transmitted from an access point to a station over a downlink transmission channel includes a station identifier associated with the station and further includes resource allocation information associated with an uplink
transmission channel over which the station is to transmit an uplink frame. In some disclosed
examples, the uplink transmission channel is a sub-channel of the downlink transmission channel. As used herein, the term "sub-channel" refers to a minimum resource unit that has been assigned and/or allocated within a channel...- 0024].
 	Giaffreda teaches assigning/comparing a station identifier that is designated for at specific resource unit [ access point tables being maintained with cross references for each allocated channel with a corresponding IP address assigned by the local and remote network access point tables... 0018, 0021, 0023, 0030, 0034, claim 4, claim 7, claims 20-21 and claim 28], 
 	Kashima teaches in [0105] For operation in a system with different sub-bands, the control signal of the invention preferably comprises a sub-band identifier. The sub-band identifier can be contained in the allocation-table header in order to enable all active terminal devices to correctly locate their sub-band and the corresponding band-allocation table. In a further embodiment, the control signal further comprises a first-sub-carrier-block identifier for indicating a frequency of the first sub-carrier of a first sub-carrier block in a sub-band. Given a 
 	Therefore, it would have been obvious to a person of ordinary skill in the art receiving a wireless communication at an access point, wherein the wireless communication is received from a station, and wherein the access point is configured to communicate over one or more predefined frequency spectrums; retrieving a station identifier from the wireless communication; comparing the station identifier to one or more identifiers that are designated for using one or more specific resource units within a predefined frequency spectrum over which the access point is configured to communicate; and when the retrieved station identifier matches an identifier associated with one or more resource units within a predefined frequency spectrum over which the access point is configured to communicate, outputting a communication to the station, wherein the communication instructs the station to communicate with the access point over the one or more resource units associated with the station identifier  and allocating a certain bandwidth to the sub-band, the allocation being determined at the access point based upon one or more sub-band allocation parameters for the purpose of allocating resources as suggested in the prior art. It is further understood as obvious that the prior art meets allocating a certain bandwidth to the sub-band, the allocation being determined at the access point based upon one or more sub-band allocation parameters.  A sub-“band” is a subset band of frequencies (i.e., one must define the upper and lower frequencies).  In this sense, one would be essentially allocating a bandwidth (i.e., the difference between the upper and lower frequencies designated via the sub-band)
Claims 2, 11, and 15,   Arashin teaches wherein the retrieved station identifier comprises a service type identifier (e.g., see at least station management and conversion tables with respect to figures).
 	Consider Claims 3, 12, and 16, Arashin teaches wherein the retrieved station identifier comprises a device type identifier(e.g., see at least station management and conversion tables with respect to figures).
 	Consider Claims 4 and 17, Arashin teaches the claimed invention further comprising:
if the retrieved station identifier does not match an identifier associated with a sub-band of the frequency spectrum over which the access point is configured to communicate, selecting an available sub-band of the frequency spectrum and outputting a communication to the station, wherein the communication instructs the station to communicate with the access point over the selected sub-band (e.g., choosing an available frequency based on supported, desired or interference frequency- 0097-0105- abstract and figures).
 	Consider Claims 6 and 18, Arashin teaches wherein the communication comprises configuration information associated with the sub-band associated with the station identifier (e.g., SSID and other registration information as outlined in at least the abstract and flowchart figures).
 	Consider Claims 7 and 19, Arashin teaches wherein the frequency spectrum over which the access point is configured to communicate is partitioned into at least two sub-bands(e.g., 2.4 and 5GHz and respective channels ).
 	Consider Claims 8, 13 and 20, Arashin teaches wherein the access point is configured to simultaneously communicate with one or more stations over each of the at least two sub-bands (e.g., see concurrent communication in at least 0065).
Claims 9, Arashin teaches the claimed invention further comprising:
determining that the retrieved station identifier is associated with a device category, wherein the device category is designated for communicating over a specific sub-band of the frequency spectrum; and wherein the communication instructs the station to communicate with the access point over the specific sub-band e.g., see at least station management and conversion tables with respect to figures).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646